Case: 16-11227   Date Filed: 01/17/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-11227
                    ________________________

               D.C. Docket No. 5:14-cv-00010-RH-CJK

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA,

                                           Plaintiff - Counter
                                           Defendant - Appellee,

versus

AMERISURE INSURANCE COMPANY,

                                           Defendant - Counter
                                           Claimant - Appellant,

CRUM & FORSTER SPECIALTY
INSURANCE COMPANY,

                                           Defendant.

                    ________________________

             Appeals from the United States District Court
                 for the Northern District of Florida
                    ________________________

                          (January 17, 2017)
                Case: 16-11227       Date Filed: 01/17/2017      Page: 2 of 3


Before MARCUS, DUBINA, and WALKER, ∗ Circuit Judges.

PER CURIAM:

       Amerisure Insurance Company (“Amerisure”) appeals the district court’s

grant of summary judgment on the issue of liability in favor of Travelers Property

Casualty Company of America (“Travelers”), in Travelers’s breach-of-contract

action against Amerisure. The central issue in the case is whether Amerisure was

obligated to defend a general contractor as an additional insured under a

subcontractor’s liability policy. The case arose out of a condominium construction

project for which W.G. Yates & Sons Construction Company (“Yates”) was the

general contractor and Jemco Plastering, Inc. (“Jemco”) was a subcontractor.

Yates was insured by Travelers, and Jemco was insured by Amerisure. After

construction was completed, the condominium’s unit-owners association sued

Yates for breach of contract, code violations, and negligence, and Yates asserted

third-party claims against Jemco and other implicated subcontractors. Amerisure

denied Yates’s demand for coverage, and Travelers filed this action in the United

States District Court for the Northern District of Florida alleging that Amerisure

had a duty to defend Yates as an additional insured under Jemco’s policy.

       On appeal, Amerisure argues that the district court erred in ruling: (1) that

Amerisure wrongfully refused to defend Yates in the state court action, and

       ∗
         Honorable John Walker, Jr., United States Circuit Judge for the Second Circuit, sitting
by designation.
                                               2
              Case: 16-11227     Date Filed: 01/17/2017    Page: 3 of 3


Travelers was entitled to recover the attorney’s fees and costs it incurred in

defending Yates in the face of Amerisure’s refusal to defend; and (2) that Yates’

pursuit of third-party claims was a reasonable part of its strategy for defending the

claims and, because Amerisure breached its duty to defend, Amerisure was not

permitted to second guess that strategy. After thorough review and having taken

oral argument, we affirm the entry of summary judgment for the reasons outlined

in the district court’s well-reasoned September 30, 2015 order.

      AFFIRMED.




                                          3